Citation Nr: 1225734	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-07 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for benign prostatic hypertrophy.

6.  Entitlement to service connection for veneral disease claimed as syphilis.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from October 1954 to October 1956.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2012, the Veteran and his son testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted a substantial amount of medical evidence pertinent to a claim for special monthly pension based on the need for regular aid and attendance or by reason of being housebound.  The undersigned took testimony as to that issue, although an appeal was not perfect on that issue. 

Therefore, the issue of entitlement to special monthly pension based on the need for regular aid and attendance or by reason of being housebound has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the claims for service connection for peripheral neuropathy of the upper extremities; diabetes mellitus; hypertension; benign prostatic hypertrophy; and venereal disease claimed as syphilis.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection for peripheral neuropathy of the upper extremities; diabetes mellitus; hypertension; benign prostatic hypertrophy; and veneral disease claimed as syphilis have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2008, the Veteran submitted his claims for service connection for peripheral neuropathy of the upper extremities; hypertension; benign prostatic hypertrophy; and veneral disease claimed as syphilis.  A January 2009 rating decision denied these claims.  The Veteran filed a notice of disagreement with this rating decision in July 2009, and perfected an appeal of these issues in February 2010.  In a June 2012, during a hearing before the Board, the Veteran submitted a statement that he wished to withdraw all of the claims for service connection on appeal.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202 , 20.204(b) (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(c)  (2011).

As a result of the Veteran's withdraw of his appeals, no allegation of error of fact or law remains before the Board for consideration.  Therefore, the Board finds that the Veteran has withdrawn each of his claims for service connection, and the Board does not have jurisdiction to review the appeal, and it is dismissed.
 

ORDER

The claim for service connection for peripheral neuropathy, right upper extremity, is dismissed.

The claim for service connection for peripheral neuropathy, left upper extremity, is dismissed.

The claim for service connection for diabetes mellitus is dismissed.

The claim for service connection for hypertension is dismissed.

The claim for service connection for benign prostatic hypertrophy is dismissed.

The claim for service connection for veneral disease claimed as syphilis is dismissed.




____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


